Citation Nr: 0515356	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska that denied the benefit sought on 
appeal. The veteran, who had active service from June 1959 to 
May 1963, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's currently diagnosed bilateral hearing loss 
is causally or etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated June 2003.  
This letter, provided to the veteran prior to the RO's 
decision on the merits, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertains to the claim.  

Thereafter, the veteran was provided copies of the December 
2003 rating decision and the Statement of the Case.  
Collectively, these documents issued in connection with this 
appeal notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and private medical 
records are associated with the claims file.  In addition, 
the RO obtained a medical opinion to answer the question 
presented in this claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the veteran's appeal.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.	Evidence

The veteran's service medical induction examination dated 
June 1959 shows no complaints, treatment or diagnoses of 
bilateral hearing loss.  At that time, the veteran stated in 
his Report of Medical History form that he had not 
experienced any ear, nose or throat trouble.  The whisper 
test was noted as 15/15 for each ear, and the veteran's ears 
were noted as normal.  No audiometric testing was 
administered during the examination.  

In January 1962, the service medical records indicate that 
the veteran was administered an audiogram.   Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
25 (35)
20 (30)
N/A
15 (20)
LEFT
25 (40)
25 (35)
15 (25)
N/A
25 (30)

(The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left in each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

The examiner remarked that the veteran had a 7 percent 
hearing loss in the right ear and an 8 percent hearing loss 
in the left ear, with a total hearing loss of 7 percent, 
within normal limits.  In early April 1963, the veteran 
underwent another 


audiogram.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
10 (20)
N/A
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
N/A
10 (15)

(Again, in order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The examiner remarked that the veteran had a 2 percent 
hearing loss in the right ear and a 0 percent hearing loss in 
the left ear, with a total hearing loss of 0 percent.  

In late April 1963, the veteran submitted to a medical 
examination for the purpose of release from active duty.  The 
examiner noted that the veteran's hearing was 15/15 on the 
whisper test and that the ears were generally normal.   No 
audiometric testing was administered during the examination.  
 
A letter dated April 2003 from Dr. Craig A. Foss, M.C.D., a 
board certified audiologist, indicates that the veteran 
underwent an audiogram in March 2003 at the Hearing Clinic, 
Inc.  Based on the audiogram, Dr. Foss concluded that the 
veteran has a moderate high frequency sensorineural hearing 
loss bilaterally.  He noted that the veteran's average 
puretone threshold for 1000, 2000, 3000 and 4000 Hz was 32.50 
decibels for the right ear and 37.50 decibels for the left 
ear.  The veteran's speech discrimination scores for the 
Maryland CNC test were 96% bilaterally when tested at the 
most comfortable level and 5 decibels above the most 
comfortable listening level.  Dr. Foss also noted that the 
veteran reported complaints of long-term tinnitus.  

Dr. Foss attached a copy of the audiogram to his April 2003 
letter.  A review of the audiogram graph indicates that the 
veteran has a 26-or-above decibel loss for the right ear at 
500, 2000 and 3000 Hz, and a 26-or-above decibel loss for the 
left ear at 2000 Hz.  The graph also illustrates a 40-or-
above decibel loss for the right ear at 4000 Hz, and a 40-or-
above loss for the left ear at 3000 and 4000 Hz.  

Based upon the veteran's report of being exposed to the noise 
of rifles, five-inch guns and machinery while serving onboard 
ship in the military in the late 1950's and early 1960's, Dr. 
Foss opined that it is quite likely that this exposure was 
the beginning of the veteran's hearing loss.  He stated that 
the veteran's type and level of degree on the audiogram is 
consistent with noise induced hearing loss.  

In June 2003, the veteran submitted a claim for compensation 
for hearing loss and tinnitus.  Thereafter, in a subsequent 
addendum letter dated July 2003, Dr. Foss opined that it was 
quite likely that the veteran's tinnitus began while exposed 
to noise in the military.  
 
A VA examiner, the Chief of Audiology and Speech Pathology at 
the Omaha VA Medical Center, reviewed the veteran's claims 
file in September 2003.  The examiner noted that a puretone 
threshold test was found shortly before the veteran left 
service.  The test was within normal limits from 500 to 4000 
Hz bilaterally.  Based on this test, the examiner opined that 
it is less likely than not that the veteran's reported 
hearing loss resulted from noise exposure in the service.  In 
regards to the tinnitus claim, the examiner stated that since 
the onset of the tinnitus was not reported, he could offer no 
opinion on the likelihood of service connection.  

In October 2003, the RO granted service connection for 
tinnitus with an evaluation of 10 percent based upon Dr. 
Foss's statement that it was as likely as not that a portion 
of the veteran's tinnitus was related to noise exposure 
during military service.   At that time, the RO deferred 
ruling on the bilateral hearing loss claim.  In December 
2003, the RO denied the claim, relying upon the veteran's 
separation examination and the VA examiner's report.     

C.	Law and Analysis

The veteran claims that has bilateral hearing loss as a 
result of noise exposure in service. Applicable law provides 
that service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service. 
38 U.S.C.A. § 1131; C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§  3.303, 
3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (the "Court") has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to the veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385 (2004). 

Although the veteran's April 1963 service separation 
examination indicates a normal whisper test, the January 1962 
and April 1963 audiograms do demonstrate some degree of 
hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. at 157 (the threshold for normal hearing 
is from 0 to 20 dB, and higher threshold levels indicate some 
degree of hearing loss).  Further, the Board notes that Dr. 
Foss reports the veteran has an average 32.5-decibel loss for 
the right ear and a 37.5-decibel loss for the left ear.  The 
audiogram indicates that the veteran has a 26-or-above 
decibel loss for the right ear at 500, 2000 and 3000 Hz, a 
26-or-above decibel loss for the left ear at 2000 Hz, a 40-
or-above decibel loss for the right ear at 4000 Hz, and a 40-
or-above loss for the left ear at 3000 and 4000 Hz.  As such, 
the veteran clearly has a hearing loss disability as defined 
by the VA in 38 C.F.R. § 3.385.  

The record also reflects that the veteran was exposed to 
noise during service.  The veteran reported to Dr. Foss long-
term tinnitus and hearing loss allegedly caused by noise 
exposure during service.  The RO accepted this contention in 
granting service connection for tinnitus.  The Board observes 
that the October 2003 rating decision granting service 
connection for tinnitus effectively conceded that the veteran 
was exposed to noise during service.  

Thus, the veteran is shown to some elevated threshold levels 
in service that may be indicative of some loss of hearing 
despite the apparently normal separation whispered test, to 
have a current disability, and to have evidence of an in-
service exposure to noise.  The remaining question is whether 
there is a medical nexus between the veteran's currently 
diagnosed hearing loss and his service.  In this regard, the 
April 2003 and July 2003 statements from Craig A. Foss, 
M.C.D., a board certified audiologist, related that the 
veteran has a moderate high frequency sensorineural hearing 
loss bilaterally.  Dr. Foss opined, based upon the veteran's 
history of being exposed to the noise of rifles, five-inch 
guns and other machinery onboard ship that caused tinnitus, 
that "it is quite likely that this was the beginning of your 
hearing loss. The type and degree of your hearing level on 
your audiogram is consistent with noise induced hearing 
loss."

On the other hand, the VA examiner, also an audiologist, 
concluded after a September 2003 claims file review that the 
veteran left service without hearing loss.  He opined that it 
was not likely that the veteran's reported hearing loss was 
from noise exposure during military service.  He supported 
his opinion with the veteran's final in-service audiogram 
that indicated normal hearing in both ears.  However, he did 
not address the findings demonstrated on the two in-service 
audiograms that showed signs of transitory hearing loss.  

Based on this record, the Board believes that these two 
medical opinions are in relative equipoise, and that there is 
an approximate balance of positive and negative evidence 
regarding the relationship of the veteran's currently 
diagnosed hearing loss to service.  Both opinions appear to 
be from individuals qualified to offer an opinion as to the 
etiology of the veteran's hearing loss and both appear to be 
based on a reasonably accurate history of the veteran's noise 
exposure during service.  "When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, a reasonable doubt has been created as to the 
etiology of the veteran's hearing loss, and resolving that 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran's currently diagnosed bilateral hearing loss 
is related to noise he was exposed to during service.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


